DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 37-38 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 37, the prior art fails to disclose, teach, or suggest the claimed device including wherein the planar extension element has a width between .01 and .11 inches and a height between .190 and .1 inches, and wherein the outer tube of the device has a diameter between .197 and .14 inches, in combination with the remaining structural requirements of the claim. 
Regarding claim 38, the prior art fails to disclose, teach, or suggest the claimed device wherein the arrangement of two or more actuators comprising extension elements in parallel have a combined width between .02 and .11 inches. While some of the prior art may disclose actuators in parallel such as Griffiths (US 2008/0234725 A1), the prior art fails to disclose wherein the combined width of the two actuators in parallel would be rendered obvious to fall within 0.02 and 0.11 inches.
Regarding claim 40, the prior art fails to disclose, teach, or suggest the claimed device wherein a length of each of the plurality of extension sections is between .2 and .36 inches. While a handful of prior art available discloses an extension element comprising a plurality of extension sections including Solingen, Lang and Padget (US 20100160736 A1), none of the prior art indicated wherein a length of each of the plurality of extension sections is between .2 and .36 inches
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11, 23-25, 27, 29, 31 and 35-36 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2003/0028207 A1).
Regarding claim 1, Lang discloses A surgical grasping instrument (see Fig. 1) comprising: a handle assembly (handle 18, see Fig. 1) comprising: a stationary handle (immovable grip element 114, see Fig. 11, see also Paragraph 132), and a movable handle pivotably coupled to the stationary handle (moveable grip element 112, see Fig. 11, see also Paragraph 132-134); an elongate shaft extending distally from the handle assembly (shaft 102, see Fig. 11), wherein the elongate shaft having a proximal end coupled to the handle assembly (see Fig. 11), a distal end opposite the proximal end, and a central longitudinal axis defined by the proximal end and the distal end, the elongate shaft comprising: an outer tube (shaft 102, see Fig. 11), and an actuator positioned longitudinally within the outer tube (force transmission element 124’, see Fig. 12a, see also Paragraph 148), wherein the actuator having a sliding fit with the outer tube (see Paragraph 3 mentioning the force transmission element is axially movable within the outer shaft), and wherein the actuator being responsive to pivotal movement of the movable handle (see Paragraph 3 mentioning the movable grip element transmits axial movement to the force transmission element); and a jaw assembly at the distal end of the elongate shaft (see Fig. 11 showing a jaw assembly at the distal end of the outer shaft, comprised of movable tool 106 and immovable tool 108, see Paragraph 130), wherein the jaw assembly comprises a first jaw (movable tool 106, see Fig. 11) and a second jaw (immovable tool 108, see Fig. 11), wherein the first jaw and the second jaw are pivotable between an open configuration of the jaw assembly and a closed configuration of the jaw assembly responsive to pivotal movement of the movable handle (see Paragraph 135 mentioning movable jaw is connected to grip element 112 via force transmission element 124, modified into force transmission element 124’, see Paragraph 148), wherein the actuator has a first length along the central longitudinal axis (see Fig. 12a seen to be a resting state at a first length), and wherein the actuator comprises a planar extension element (see Fig. 12a, flattened sections 134’ and intermediate sections 136’ seen to be planar as referred to as “flattened” in Paragraph 148) that lengthens the actuator to a second length greater than the first length along the central longitudinal axis (see Paragraphs 5-7 mentioning the force transmission element is flexible and slides within the shaft 102, seen to be capable of extending to a length that is longer than the initial resting length) in response to a predetermined force applied to the actuator (see Paragraph 5 mentioning how force transmission element 124’ transmits force from the movable grip to the end effectors to open and close movable tool 106, see Paragraphs 130, 135 and 146) the lengthening of the actuator configured to limit an amount of force received from the movable handle above a pre-determined threshold that is provided to the jaw assembly (force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force), and wherein the planar extension element has a width smaller than its height and length (see Paragraph 148 mentioning force transmission element 124’ is “flat”, giving a width that is smaller than its height and length, see Examiners’ Diagrams of Figs. 12a and 13 below)

    PNG
    media_image1.png
    175
    481
    media_image1.png
    Greyscale

Fig. 12a

    PNG
    media_image2.png
    228
    155
    media_image2.png
    Greyscale

Fig.13
Regarding claim 8, Lang discloses A surgical instrument (see Fig. 1) comprising: a handle assembly (handle 18, see Fig. 1) comprising: a stationary handle (immovable grip element 114, see Fig 11, see also Paragraph 132); and a movable handle pivotably coupled to the stationary handle (moveable grip element 112, see Fig. 11, see also Paragraph 132-134); an elongate shaft extending distally from the handle assembly, the elongate shaft having a proximal end coupled to the handle assembly (shaft 102, see Fig. 11), a distal end opposite the proximal end (see Fig. 11), and a longitudinal axis defined by the proximal end and the distal end, the elongate shaft comprising: an outer tube (shaft 102, see Fig. 11), and an actuator positioned longitudinally within the outer tube (force transmission element 124’, see Fig. 12a, see also Paragraph 148), the actuator having a sliding fit with the outer tube (see Paragraph 3 mentioning the force transmission element is axially movable within the outer shaft) and the actuator being responsive to pivotal movement of the movable handle (see Paragraph 3 mentioning the movable grip element transmits axial movement to the force transmission element), the actuator having a length extending along the longitudinal axis (see Fig. 12a), a height, and a width (see Examiner’s Diagram of Fig. 12a above), wherein the width being substantially smaller than the height such that the actuator has a planar profile (see Paragraph 148 mentioning force transmission element 124’ is “flat”, giving a width that is smaller than its height and length, see Examiners’ Diagrams of Figs. 12a and 13 above, seen to have a planar profile due to the “flat” nature of the force transmission element), and wherein the actuator comprises: a first segment having a first height, and a second segment having a second height defined by a line tangent to an upper edge and a lower edge of the second segment, the second height smaller than the first height (see Examiner’s Diagram of Fig. 12a_Two below) and the second segment defining a planar extension element (see Fig. 12a, flattened sections 134’ and intermediate sections 136’ seen to be planar as referred to as “flattened” in Paragraph 148) longitudinally extendable responsive to force applied to the actuator (see Paragraphs 5-7 mentioning the force transmission element is flexible and slides within the shaft 102, seen to be capable of extending to a length that is longer than the initial resting length), and the second segment comprising: a plurality of longitudinal sections extending generally parallel to the longitudinal axis (see Fig. 12a_Two below), a plurality of transverse sections extending transverse to the longitudinal axis (see Fig. 12a_Two below showing a plurality of bent, transverse sections extending transverse to the longitudinal axis), and a plurality of bends disposed between each longitudinal section of the plurality of longitudinal sections and an adjacent transverse section of the plurality of transverse sections (see elements 134’ and 136’ of Fig. 12a showing a plurality of bends disposed between each longitudinal section); and an end effector at the distal end of the elongate shaft (see Fig. 11 showing a jaw assembly at the distal end of the outer shaft, comprised of movable tool 106 and immovable tool 108, see Paragraph 130), the end effector movable between a first configuration and a second configuration responsive to pivotal movement of the movable handle (see Paragraph 135 mentioning movable jaw is connected to grip element 112 via force transmission element 124, modified into force transmission element 124’, see Paragraph 148, see also Paragraph 130 mentioning movable 106 is axially displaceable, thereby opening and closing the end effector)

    PNG
    media_image3.png
    369
    532
    media_image3.png
    Greyscale

Fig. 12a_Two
Regarding claim 9, Lang discloses the invention of claim 8, Lang further discloses wherein the planar extension element of the second segment is defined by a repeating sequence of extension segments (see Fig. 12a_Two above showing a repeating sequence of bend elements 134’ and 136’), each extension section comprising: a first longitudinal section, a first bend, a first transverse section a second bend, a second longitudinal section, a third bend, a second transverse section, a fourth bend, and a third longitudinal section (see Fig. 12a_Two above showing a longitudinal section, curving into a first bend, then entering a transverse section, repeated sequentially along the length of the force transmission member)
Regarding claim 11, Lang discloses: A surgical instrument for grasping tissue (see Fig. 1 showing a device seen to be capable of grasping tissue), the surgical instrument comprising: a handle assembly (handle 18, see Fig. 1) comprising a movable handle (moveable grip element 112, see Fig. 11, see also Paragraph 132-134) pivotably coupled to a stationary handle (immovable grip element 114, see Fig. 11, see also Paragraph 132); a jaw assembly (see Fig. 11 showing a jaw assembly at the distal end of the outer shaft, comprised of movable tool 106 and immovable tool 108, see Paragraph 130), wherein the jaw assembly comprises a first jaw (movable tool 106, see Fig. 11) and a second jaw (immovable tool 108, see Fig. 11), and wherein the first jaw and the second jaw are pivotable between an open configuration of the jaw assembly and a closed configuration of the jaw assembly responsive to pivotal movements of the movable handle (see Paragraph 135 mentioning movable jaw is connected to grip element 112 via force transmission element 124, modified into force transmission element 124’, see Paragraph 148, see also Paragraph 130 mentioning movable 106 is axially displaceable, thereby opening and closing the end effector); and an elongate shaft assembly having a proximal end coupled to the handle assembly (shaft 102, see Fig. 11) and a distal end coupled to the jaw assembly (see Fig. 11), the elongate shaft assembly comprising: an outer case (shaft 102, see Fig. 11); at least one actuator enclosed in the outer case (force transmission element 124’, see Fig. 12a, see also Paragraph 148), and the at least one actuator having a proximal end and a distal end (see Fig. 12a showing force transmission member having a proximal and distal end), wherein each of the at least one actuator comprises a plurality of planar extension elements disposed between the proximal end and the distal end (see Fig. 12a, flattened sections 134’ and intermediate sections 136’ seen to be planar as referred to as “flattened” in Paragraph 148), wherein the planar extension elements have a geometric profile that corresponds to a pre-defined spring constant that lengthens in response to force being applied to the at least one actuator (see Fig. 12a showing force transmission member having a geometric profile that corresponds to a pre-determined spring constant (consistent will all materials) wherein the flexible nature of the force transmission member allows some flexing of said force transmission member (see Paragraph 6), wherein the planar extension elements have a width smaller than its height and length (see Paragraph 148 mentioning force transmission element 124’ is “flat”, giving a width that is smaller than its height and length, see Examiners’ Diagrams of Figs. 12a and 13 below), and wherein the at least one actuator limits an amount of force above a pre-determined threshold that is provided to the jaw assembly via the lengthening of the planar extension elements, the force being received via the pivotal movements of the movable handle (force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force)
Regarding claim 23, Lang discloses the invention of claim 11, Lang further discloses wherein each of the planar extension elements comprises a plurality of extension sections that each have a waveform-like profile comprising a peak and a trough (see Fig. 12a_Two below showing the plurality of extension (elements 134’ and 136’) sections having a peak and a trough)
Regarding claim 24, Lang discloses the invention of claim 23, Lang further discloses wherein each of the planar extension sections comprises a first longitudinal segment, a first bend, a first transverse segment, a second bend, a second longitudinal segment, a third bend, a second transverse segment, and a fourth bend (see Fig. 12a_Two below showing comprises a first longitudinal segment, a first bend, a first transverse segment, a second bend, a second longitudinal segment, a third bend, a second transverse segment, and a fourth bend)
Regarding claim 25, Lang discloses the invention of claim 11, Lang further discloses wherein a distance that the actuator extends and an amount of force that the jaw assembly exhibits is based on an amount of force applied to the actuator via the movable handle (see Paragraph 5 mentioning how force transmission element 124’ transmits force from the movable grip to the end effectors to open and close movable tool 106, see Paragraphs 130, 135 and 146, additionally, force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force)
Regarding claim 27, Lang discloses the invention of claim 11, Lang further discloses wherein the elongate shaft assembly is curved (see Fig. 11 showing shaft 102 is curved at the distal end)
Regarding claim 29, Lang discloses the invention of claim 11, Lang further discloses wherein the at least one actuator exhibits characteristics of a solid rod when the amount of force received from the movable handle is below the pre-determined threshold (see Paragraph 144 mentioning the force transmission member is rigid in a transverse direction to the plane of curvature of the bend 104 shown in Fig. 11. Additionally, should no force be applied to the handle, the force transmission member will behave more akin to a solid rod that will not bend or slide within the shaft 102 and will be seen as rigid until a force is applied to the handle to actuate the force transmission member)
Regarding claim 31, Lang discloses the invention of claim 11, Lang further discloses wherein the at least one of actuator is configured to provide the jaw assembly with a dynamic amount of force in response to deformation of tissue initially grasped by the jaw assembly in the closed position, and wherein the dynamic amount of force provided by the at least one actuator configures the jaw assembly to exhibit constant contact to the tissue initially grasped between the jaw assembly as the tissue deforms over a period of time (see Paragraph 5 mentioning how force transmission element 124’ transmits force from the movable grip to the end effectors to open and close movable tool 106, see Paragraphs 130, 135 and 146, force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force, taken to mean that grasping the thumb loop gently corresponds to a gently force applied to the end effectors, whereas a larger force applied to the thumb loop corresponds to a larger force applied to the end effectors to up a certain limit before damage to the force transmission member occurs and the amount of force transmissible is diminished)
Regarding claim 35, Lang discloses the invention of claim 11, Lang further discloses wherein the at least one actuator has a first length in an undisturbed state (length of force transmission member while no force is being applied thereto), wherein the at least one actuator is extendable to a second length greater than the first length upon application of a force greater than the pre-determined threshold when tissue having a first thickness is positioned between the first jaw and the second jaw of the jaw assembly and the first and second jaws are pivoted towards the closed configuration to provide contact to the tissue (see Paragraphs 5-7 mentioning the force transmission element is flexible and slides within the shaft 102, seen to be capable of extending to a length that is longer than the initial resting length, combined with the flexible material (see Paragraph 6), the force transmission member is seen to be able to stretch at least somewhat when excessive force is applied thereto)
Regarding claim 36, Lang discloses the invention of claim 35, Lang further discloses wherein upon deformation of the tissue to a second thickness smaller than the first thickness, the at least one actuator retracts from the second length to provide a supplemental amount of force to the first and second jaws in order to maintain the contact with the tissue via the first jaw and the second jaw with the tissue (see Paragraphs 5-7 mentioning the force transmission element is flexible and slides within the shaft 102, seen to be capable of extending to a length that is longer than the initial resting length, combined with the flexible material (see Paragraph 6), the force transmission member is seen to be able to stretch at least somewhat when excessive force is applied thereto, and retract back to a normal resting state when the force being applied thereto is lessened as no force is acting thereon to keep the force transmission member extended) 
Regarding claim 39, Lang discloses the invention of claim 1, Lang further discloses wherein the planar extension element comprises a plurality of extension sections that are configured to have a consistent and repeated geometry that provides a waveform-like profile (see Fig. 12a_Two below showing a plurality of waveform-like sections on the force transmission element 124’)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) in view of Solingen (US 6589259 B1) (previously of record)
Regarding claim 2, Lang discloses all limitations of the invention of claim 1.
However, while Lang discloses wherein the force transmission member is flexible (see Paragraph 6), Lang does not expressly disclose wherein the force transmission member is formed of a material having elastic material properties during axial plane motion within the outer tube.
However, in the same field of endeavor, namely laparoscopic surgical graspers, Solingen discloses a Laparoscopic grasper (see Fig. 1) comprising an actuator (force limiting device 16 in conjunction with push/pull rod 7, see Figs.  1 and 2a) that is housed within the outer tube (cylindrical shaft 2, see Fig. 1) comprised of an elastic material (see Col. 2, Lines 35-40) to allow the push/pull rod to elongate itself in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission member of Lang to be comprised of the elastic material of Solingen to, in this case, allow the force transmission member to elongate itself in the area of undulatory curves (see Lang Fig. 12a) in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Solingen Col. 4, Lines 55-65)
Regarding claim 3, the combination of Lang and Solingen disclose the invention of claim 2, the combination further discloses wherein the actuator deforms elastically under reciprocating tensile and compressive stress loading in response to pivotal movement of the movable handle (see Solingen Col. 2, Lines 4-10 mentioning the elastic properties of the force-limiting device and push/pull rod, along with the undulatory curves thereon, provide “spring-like” elasticity). It is noted, that as the device of Lang also has these undulatory curves (see Fig. 12a) and the elasticity as incorporated by Solingen, such elastic material would deform elastically under reciprocating tensile and compressive stress loading. 
Regarding claim 10, Lang discloses all limitations of the invention of claim 8.
However, Lang does not expressly disclose wherein the planar extension element deforms elastically in response to rectilinear tensile and compressive forces.
However, in the same field of endeavor, namely laparoscopic surgical graspers, Solingen discloses a Laparoscopic grasper (see Fig. 1) comprising an actuator (force limiting device 16 in conjunction with push/pull rod 7, see Figs.  1 and 2a) that is housed within the outer tube (cylindrical shaft 2, see Fig. 1) comprised of an elastic material (see Col. 2, Lines 35-40) to allow the push/pull rod to elongate itself elastically in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission member of Lang to be comprised of the elastic material of Solingen to, in this case, allow the force transmission member to elongate itself elastically in the area of undulatory curves (see Lang Fig. 12a) in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Solingen Col. 4, Lines 55-65)
Regarding claim 30, Lang discloses all limitations of the invention of claim 11.
However, Lang does not expressly disclose wherein the at least one actuator exhibits characteristics of a spring when the amount of force received from the movable handle is above the pre-determined threshold to limit the amount of force that is provided to the jaw assembly 
However, in the same field of endeavor, namely laparoscopic surgical grasping device, Solingen discloses a Laparoscopic grasper (see Fig. 1) comprising an actuator (force limiting device 16 in conjunction with push/pull rod 7, see Figs.  1 and 2a) that is housed within the outer tube (cylindrical shaft 2, see Fig. 1) comprised of an elastic material (see Col. 2, Lines 35-40) to allow the push/pull rod to elongate itself elastically in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission member of Lang to be comprised of the elastic material of Solingen to, in this case, allow the force transmission member to elongate itself elastically in the area of undulatory curves (see Lang Fig. 12a) in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts, thereby behaving like a spring (see Solingen Col. 4, Lines 55-65)
Regarding claim 32, Lang discloses all limitations of the invention of claim 1.
However, Lang does not expressly disclose wherein the dynamic amount of force consists of a first threshold that corresponds to a maximum limit of force that is provided to the jaw assembly by the one or more actuators, wherein force above the first threshold is loaded into the one or more actuators.
However, in the same field of endeavor, namely laparoscopic surgical graspers, Solingen discloses a Laparoscopic grasper (see Fig. 1) comprising an actuator (force limiting device 16 in conjunction with push/pull rod 7, see Figs.  1 and 2a) that is housed within the outer tube (cylindrical shaft 2, see Fig. 1) comprised of an elastic material (see Col. 2, Lines 35-40) to allow the push/pull rod to elongate itself in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission element of Lang to be comprised of elastic material as disclosed by Solingen to, in this case, to allow the push/pull rod to elongate itself in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65), which is seen to thereby take excess force onto the force transmission member to lengthen the undulatory curves rather than apply the excess force to the end effectors. 
Regarding claim 33, the combination of Lang and Solingen discloses the invention of claim 32, Lang further discloses wherein a first state of the tissue corresponds to a volume of the tissue when initially grasped between the jaw assembly in the closed position having a first amount of contact between the jaw assembly (initially grasped tissue grasped by the end effectors of Lang is seen to comprise this first state of tissue)
Regarding claim 34, the combination of Lang and Solingen disclose the invention of claim 33, Lang further discloses a second state of the tissue corresponding to deformation of the tissue such that the volume of the tissue grasped between the jaw assembly in the closed position is less than the volume of the tissue in the first state, and wherein an amount of contact of the tissue between the jaw assembly in the second state is less than the first amount of contact (providing varying amounts of force to the thumb loop will grip varying amounts of tissue, should more force by applied to the thumb loop initially, the volume of tissue grasped in the first state in seen to be greater than the volume of tissue grasped in the second state, so long as less force is applied in the second state)
Claims 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) in view of Malkowski (US 2011/0184459 A1)
Regarding claim 4, Lang discloses: A surgical instrument (see Fig. 1) comprising: a handle assembly (handle 18, see Fig. 1) comprising: a stationary handle (immovable grip element 114, see Fig. 11, see also Paragraph 132), a movable handle pivotably coupled to the stationary handle (movable grip element 112, see Fig. 11, see also Paragraphs 132-134); an elongate shaft extending distally from the handle assembly (shaft 102, see Fig. 11), the elongate shaft having a proximal end coupled to the handle assembly (see Fig. 11), a distal end opposite the proximal end, and a central longitudinal axis defined by the proximal end and the distal end, the elongate shaft comprising: an outer tube (shaft 102, see Fig. 11), and an actuator positioned longitudinally within the outer tube (force transmission element 124’, see Fig. 12a, see also Paragraph 148), the actuator having a sliding fit with the outer tube (see Paragraph 3 mentioning the force transmission element is axially movable within the outer shaft), and the actuator being responsive to pivotal movement of the movable handle (see Paragraph 3 mentioning the movable grip element transmits axial movement to the force transmission element), the actuator having a proximal section extending within the handle assembly to a proximal end (see Fig. 12a showing force transmission member having a proximal end) and the actuator comprising, and a planar extension element (see Fig. 12a, flattened sections 134’ and intermediate sections 136’ seen to be planar as referred to as “flattened” in Paragraph 148) that lengthens the actuator (see Paragraphs 5-7 mentioning the force transmission element is flexible and slides within the shaft 102, seen to be capable of extending to a length that is longer than the initial resting length) in response to a predetermined force applied to the actuator (see Paragraph 5 mentioning how force transmission element 124’ transmits force from the movable grip to the end effectors to open and close movable tool 106, see Paragraphs 130, 135 and 146); and an end effector at the distal end of the elongate shaft (see Fig. 11 showing a jaw assembly at the distal end of the outer shaft, comprised of movable tool 106 and immovable tool 108, see Paragraph 130), the end effector movable between a first configuration and a second configuration responsive to pivotal movement of the movable handle (see Paragraph 135 mentioning movable jaw is connected to grip element 112 via force transmission element 124, modified into force transmission element 124’, see Paragraph 148, see also Paragraph 130 mentioning movable 106 is axially displaceable, thereby opening and closing the end effector), wherein the planar extension element of the actuator limits an amount of force received from the movable handle above a pre-determined threshold that is provided to the end effector (force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force)
However, Lang does not expressly disclose a locking mechanism comprising: a locking member having a lock portion extending within the handle assembly and a trigger portion extending adjacent an outer surface of the stationary handle, the locking member movable between a locked position and an unlocked position, and a lock release coupled to the stationary handle, wherein the lock release maintains the locking member in the unlocked position, and wherein the lock release is actuatable to release the locking member to the locked position, and wherein the actuator comprises a locking surface adjacent the proximal end, wherein the lock portion of the locking member is engaged with the locking surface of the actuator with the locking mechanism in the locked position.
However, in the same field of endeavor, name laparoscopic surgical grasper devices, Malkowski discloses a laparoscopic grasper (see Fig. 37) comprising a movable handle (movable thumb loop 301, see Fig. 40, see also Paragraph 157) and a stationary handle (finger loop 302, see Fig. 30, see also Paragraph 158) comprising an actuator (actuation cable 205, see Figs. 20 and 23, see also Paragraphs 178 mentioning how actuation cable 205 connects to the movable thumb loop 301) and a locking member comprising a trigger (lock trigger 304, see Paragraphs 165, 173 and 185) within the handle assembly and adjacent to the outer surface of the stationary handle (see Fig. 9 showing lock trigger as part of the handle assembly, adjacent to the outer surface of finger loop 302), wherein the locking member is movable between a locked and unlocked position via a lock release trigger (release trigger 3012, see Fig. 43, see also Paragraph 193, 200-201), wherein the actuator (actuation cable 205) comprises a locking surface that engages the locking mechanism to maintain the actuator in a locked position (see Paragraph 178 mentioning how actuation cable 205 connects to the movable thumb loop 301, and wherein as thumb loop is locked in place via the lock trigger 304, so too is actuation cable 205 connected thereto, the connection of actuation cable to thumb loop 301 comprising the locking surface that is indirectly engaged by the lock trigger)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Lang to include the locking mechanism of Malkowski, including to modify the handle assembly to include all necessary locking features such as the lock trigger and release trigger to, in this case, hold the articulation mechanism of the device in a locked state (see Paragraph 173)
Regarding claim 28, Lang discloses all limitations of the invention of claim 11.
However, Lang does not disclose a locking mechanism, wherein the locking mechanism comprises: a locking member having a lock portion extending within the handle assembly and a trigger portion extending adjacent an outer surface of the stationary handle, wherein the locking member is movable between a locked position and an unlocked position; a lock release coupled to the stationary handle, wherein the lock release maintains the locking member in the unlocked position, and wherein the lock release is actuatable to release the locking member to the locked position; and a locking spring within the handle assembly that biases the lock portion of the locking member to maintain an engagement with the at least one actuator when in the locked position, wherein the engagement restricts the at least one actuator from freely translating proximally and distally.
However, in the same field of endeavor, name laparoscopic surgical grasper devices, Malkowski discloses a laparoscopic grasper (see Fig. 37) comprising a movable handle (movable thumb loop 301, see Fig. 40, see also Paragraph 157) and a stationary handle (finger loop 302, see Fig. 30, see also Paragraph 158) comprising an actuator (actuation cable 205, see Figs. 20 and 23, see also Paragraphs 178 mentioning how actuation cable 205 connects to the movable thumb loop 301) and a locking member comprising a trigger (lock trigger 304, see Paragraphs 165, 173 and 185) within the handle assembly and adjacent to the outer surface of the stationary handle (see Fig. 9 showing lock trigger as part of the handle assembly, adjacent to the outer surface of finger loop 302), wherein the locking member is movable between a locked and unlocked position via a lock release trigger (release trigger 3012, see Fig. 43, see also Paragraph 193, 200-201), wherein the actuator (actuation cable 205) comprises a locking surface that engages the locking mechanism to maintain the actuator in a locked position (see Paragraph 178 mentioning how actuation cable 205 connects to the movable thumb loop 301, and wherein as thumb loop is locked in place via the lock trigger 304, so too is actuation cable 205 connected thereto, the connection of actuation cable to thumb loop 301 comprising the locking surface that is indirectly engaged by the lock trigger). Malkowski further discloses a locking spring (biasing member 3008, see Fig. 40, see also Paragraph 192 and 200) which is seen to maintain the locked position of the device, thereby preventing further movement of the actuation cable 205 by preventing further movement of the thumb loop 301)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Lang to include the locking mechanism of Malkowski, including to modify the handle assembly to include all necessary locking features such as the lock trigger and release trigger to, in this case, hold the articulation mechanism of the device in a locked state (see Paragraph 173)
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) in view of Malkowski (US 2011/0184459 A1) further in view of Solingen (US 6589259 B1) (previously of record)
Regarding claim 5, the combination of Lang and Malkowski discloses the invention of claim 4. 
However, the combination does not expressly disclose wherein the actuator has elastic material properties during axial plane motion within the outer tube.
However, in the same field of endeavor, namely laparoscopic surgical graspers, Solingen discloses a Laparoscopic grasper (see Fig. 1) comprising an actuator (force limiting device 16 in conjunction with push/pull rod 7, see Figs.  1 and 2a) that is housed within the outer tube (cylindrical shaft 2, see Fig. 1) comprised of an elastic material (see Col. 2, Lines 35-40) to allow the push/pull rod to elongate itself in the area of undulatory curves in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Col. 4, Lines 55-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission member of Lang to be comprised of the elastic material of Solingen to, in this case, allow the force transmission member to elongate itself in the area of undulatory curves (see Lang Fig. 12a) in the event of being subjected to express tensile pressure to prevent it from reaching the remote tool parts (see Solingen Col. 4, Lines 55-65)
Regarding claim 6, the combination of Lang, Malkowski and Solingen disclose the invention of claim 5, Lang as modified by Solingen further discloses wherein the actuator is configured to have a high fatigue strength and creep resistance under normal use loading (the elastic behavior of Solingen’s force-limiting device as incorporated into the device of Lang, acts as a spring and would comprise a pre-determined spring constant and resistance to fatigue to allow the device to be used multiple times without rupture after each use)
	Regarding claim 7, the combination of Lang, Malkowski and Solingen disclose the invention of claim 6, Lang as modified by Solingen further discloses wherein the actuator deforms elastically under reciprocating tensile and compressive loading responsive to pivotal movement of the movable handle (see Solingen Col. 2, Lines 35-40 and Col. 4, Lines 45-60 mentioning how the elastic material of the force-limiting device of Solingen, as incorporated into the device of Lang, behaves elastically while being able to under tensile and compressive forces, retracting and stretching in response thereto).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) 
Regarding claim 12, Lang discloses the invention of claim 11, Lang further discloses each
and every structural element of the actuator set forth in claim 11 -- see Figs. 11-13 showing an actuator
(force transmission member) having a proximal and distal end in addition to having planar extension elements (see Fig. 12a, flattened sections 134’ and intermediate sections 136’ seen to be planar as referred to as “flattened” in Paragraph 148) having a geometric profile (see Fig. 12a showing a geometric profile of the force transmission member).
Lang teaches an actuator (force transmission element 124’) having a proximal and distal end in addition to having planar extension elements having a geometric profile, but is silent as to the stamping process. The claimed phrase “wherein the at least one actuator is created via a stamping process that stamps a sheet of metallic material having desired structural properties” Is being treated as a product by process limitation; that is, that the actuator is made by a stamping process that stamps a metallic metal having desired structural properties. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
Thus, even though Lang is silent as to the process used to create the actuator, it appears
that the product in Lang would be the same or similar as that claimed; especially since both applicant’s product and the prior art product possesses a proximal and distal end in addition to having
planar extension elements therebetween having a geometric profile (see instant spec Paragraph 57).
Claim 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) in view of Griffiths (US 2008/0234725 A1)
	Regarding claim 13, Lang discloses all limitations of the invention of claim 11.
	However, Lang does not disclose wherein the at least one actuator comprises two or more actuators, and wherein the two or more actuators are arranged in parallel in an adjoining orientation.
	However, in the same field of endeavor, namely laparoscopic surgical graspers, Griffiths discloses a laparoscopic grasper (see Figs. 2A-2B) comprising a plurality of actuators arranged in parallel (actuator rods 130a and 130b, see Figs 16A-16C, see also Paragraph 71) to cause the drive elements of the end effector jaws to rotate up and down, thereby opening the first and second movable jaws independently from each other (see Paragraph 71)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the force transmission element and end effector jaws of Lang to include the additional force transmission element in addition to substituting the jaws of Lang for the jaws of Griffiths to, in this case, cause the drive elements of the end effector jaws to rotate up and down, thereby opening the first and second movable jaws independently from each other (see Paragraph 71)
	Regarding claim 14, the combination of Lang and Griffiths disclose the invention of claim 13, the combination further discloses wherein the arrangement of the two or more actuators provide a pre-determined extension property (due to the flexibility of the force transmission element of Lang (see Paragraph 6) and the ability of the force transmission element to bend and flex, the force transmission element is seen to have a pre-determined extension property, no matter how small as no specific range or material has been specified.
	Regarding claim 15, the combination of Lang and Griffiths disclose the invention of claim 13, the combination further discloses wherein the arrangement of the two or more actuators provide a pre-determined durability property (all materials that are flexible as used in the device of Lang are seen to have a pre-determined durability property of use under tension and compressive loading before the material begins to fail.
	Regarding claim 16, the combination of Lang and Griffiths disclose the invention of claim 13, the combination further discloses wherein the arrangement of the two or more actuators provide a pre-determined resistance to fatigue (the flexible force transmission elements of Lang, as arranged in parallel as incorporated by Griffiths are seen to have a pre-determined resistance to fatigue to allow the force transmission element to compress and stretch in response to the force applied thereto via the handle of the device to ensure the device does not fail over multiple uses.
	Regarding claim 17, the combination of Lang and Griffiths disclose the invention of claim 13, the combination further disclose wherein the arrangement of the two or more actuators provide a pre-determined spring constant (all materials are seen to comprise a spring constant, in the case of the force transmission element of Lang being made from a flexible material, a spring constant would allow the force transmission element of Lang to slide within the shaft 102 and undergo tensile and compressive forces without damage to the force transmission member. As no specified spring constant range has been claimed, any spring constant, no matter how small, is understood to fulfill the claimed limitation. 
	Regarding claim 18, the combination of Lang and Griffiths disclose the invention of claim 13, the combination further discloses wherein the arrangement of the two or more actuators establish a pre-determined limit to an amount of force that can be provided to the jaw assembly (force transmission tool 124’ is seen to comprise an elastic limit due to its flexible properties wherein past a certain extension threshold as a result of force applied to the movable handle, the force transmission member will not be able to transmit any additional force)
	Regarding claim 19, the combination of Lang and Griffiths disclose the invention of claim 13, Lang as modified by Griffiths further discloses wherein the one or more actuators further includes non-extending elements (see Examiner’s Diagram of Fig. 12a_Two above, specifically the “First Segment” which comprises no extension elements present in the “Second Segment” such as elements 134’ and 136’ and would there not be able to extend, but merely slide within the outer tube)
	Regarding claim 20, the combination of Lang and Griffiths disclose the invention of claim 13, Lang further discloses wherein the elongate shaft assembly has a central longitudinal axis extending between the proximal end thereof and the distal end thereof (seen to extend along the centroid of the device in Fig. 11), and wherein the geometric profile for the planar extension elements comprises: a plurality of longitudinal sections extending parallel to the central longitudinal axis; a plurality of transverse sections extending transverse to the central longitudinal axis; and a plurality of bends, each disposed between one of the plurality of longitudinal section and an adjacent one of the plurality of traverse sections (see Fig. 12a_Two above showing the plurality of longitudinal sections, transverse sections and a plurality of bends)
	Regarding claim 21, the combination of Lang and Griffiths disclose the invention of claim 20, Lang further discloses wherein at least one of the plurality of bends comprises an arc segment having an inner radius and an outer radius (see Fig. 12a_Two above showing the plurality of bends, seen to have an inner radius and outer radius between the arc segments that are disposed between each bend section)
	Regarding claim 22, the combination of Lang and Griffiths disclose the invention of claim 20, Lang further discloses wherein at least one of the plurality of bends has sharp angles with no fillet or radii (see Fig. 12a_Two above showing the bends having no sharp angles and are seen to undulate gradually from one bend to another)
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2003/0028207 A1) in view of Boudreaux (2019/0076159 A1)
Regarding claim 26, Lang discloses all limitations of the invention of claim 11.
However, Lang does not expressly disclose wherein the elongate shaft assembly is flexible.
However, in the same field of endeavor, namely laparoscopic surgical graspers, Boudreaux discloses a laparoscopic grasper (see Fig. 1) comprising an elongate shaft (outer shell 34 and bend region 41, see Fig. 1), wherein the elongate shaft in flexible (see Paragraph 105 mentioning bend region can comprise a flexible outer shell 43) to flex or bend without cracking, breaking, or otherwise becoming damaged, which can facilitate articulation of the end effector (see Paragraph 105)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal section of the shaft 102 of Lang to include the flexible bend region of Boudreaux to, in this case, allow the shaft 102 to flex or bend without cracking, breaking, or otherwise becoming damaged, which can facilitate articulation of the end effector (see Paragraph 105)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 4483562 A to
Schoolman, and US 2016/0262826 A1 to Allen all disclose surgical grasping devices having extension elements extending along the plane passing through the centroid of the device to control an end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./Examiner, Art Unit 3771      
                                                                                                                                                                                                  /ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 3, 2022